Case 2:17-cv-02987-CCC-SCM Document 14 Filed 03/13/20 Page 1 of 2 PageID: 150




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

                           MINUTES OF PROCEEDINGS

Newark                                         Date: 3/13/20

JUDGE CLAIRE C. CECCHI

Deputy Clerk: Gail Hansen

Court Reporter: ECR

Other:                                         2:17-cv-00496

TITLE OF CASE:

Allen
v.
Pixarbio Corporation, et al                    2:17-cv-02897
-------------------------
Schneiders
v.
Reynolds, et al

Appearances:

Leah Heifetz-Li, Phillip Kim, Erica Stone, Counsel for Mark Allen
& Salvatore Rappa
Gregory Egleston & Barry Gainey, Counsel for Marvin Becker &
Jacqueline Becker
Christopher Lucca, Counsel for Francis Reynolds
Samuel Portnoy, Counsel for Laura Barker Morse, Katrin Holzhaus &
Derek Bridges
Mathieu Shaprio, Counsel for PixarBio Corporation & David Cass
Timothy Brown, Counsel for Derivative Plaintiff Michael
Schnieders


NATURE OF PROCEEDINGS: FAIRNESS HEARING

The Court has determined that all Rule 23 requirements have been
met, therefore the Court finds the settlement is fair, reasonable
and adequate and will approve the final settlement.

The Motion for Attorney Fees, Reimbursement of Expenses and
Awards is granted.
Case 2:17-cv-02987-CCC-SCM Document 14 Filed 03/13/20 Page 2 of 2 PageID: 151




Order/Orders to be submitted




                                   Gail A. Hansen
                                   Deputy Clerk


Time Commenced: 12:35 p.m.
Time Adjourned: 1:10 p.m.

Total Time: 35 minutes
